     Case 1:20-cv-00523-NONE-SAB Document 14-31 Filed 04/27/20 Page 1 of 6

 1     MAYER BROWN LLP
       CARMINE R. ZARLENGA (pro hac vice)
 2     czarlenga@mayerbrown.com
 3     1999 K Street, N.W.
       Washington, DC 20006-1101
 4     Telephone: (202) 263-3000
       Facsimile: (202) 263-3300
 5
       DALE GIALI (SBN 150382)
 6     dgiali@mayerbrown.com
 7     KERI E. BORDERS (SBN 194015)
       kborders@mayerbrown.com
 8     350 South Grand Avenue, 25th Floor
       Los Angeles, CA 90071-1503
 9     Telephone: (213) 229-9500
       Facsimile: (213) 625-0248
10

11     Attorneys for Plaintiff 3M Company

12
                                     UNITED STATES DISTRICT COURT
13
                                EASTERN DISTRICT OF CALIFORNIA
14

15     3M COMPANY,                                    Case No. 1:20-cv-00523-NONE-SAB

16                      Plaintiff,                    DECLARATION OF DAVID A. CRIST
                                                      IN SUPPORT OF PLAINTIFF 3M
17            vs.                                     COMPANY’S MOTION FOR A
                                                      TEMPORARY RESTRAINING ORDER
18     RX2LIVE, LLC and RX2LIVE, INC.,                AND PRELIMINARY INJUNCTION
19                      Defendants.                   [Filed concurrently with Plaintiff’s Notice of
20                                                    Motion; Memorandum of Points and
                                                      Authorities; Declaration of Dale Giali;
21                                                    Declaration of Carmine R. Zarlenga;
                                                      Declaration of Charles Stobbie; and
22                                                    [Proposed] Order]
23                                                    Action Filed: April 10, 2020
24                                                    Amended Complaint Filed: April 19, 2020
                                                      Jury Trial Demanded
25

26

27

28


                                             DECLARATION OF DAVID A. CRIST ISO MOTION FOR TRO,
                                                               CASE NO. 1:20-CV-00523-NONE-SAB
     Case 1:20-cv-00523-NONE-SAB Document 14-31 Filed 04/27/20 Page 2 of 6

 1            I, David A. Crist, declare as follows:
 2            1.         I am a resident of the State of Minnesota; over the age of 18; and competent to make
 3     this declaration. I could and would testify as to the matters set forth herein, if called upon to do so.
 4            2.         I am a Vice President and Chief Marketing Officer for the Safety and Industrial
 5     Business Group at 3M Company (“3M”). The information set forth herein is based on my personal
 6     knowledge obtained through the course of my duties at 3M, which include, among other things,
 7     3M’s: (i) brand-development and marketing efforts; (ii) trademark policies; (iii) sales and pricing
 8     guidelines; and (iv) efforts to assist in the battle against COVID-19. The information set forth
 9     herein is also based on my review of records and documents (including electronic records)
10     maintained in the regular course of 3M’s business, and the complaint in this lawsuit.
11            3.         I submit this declaration in support of 3M’s motion for a temporary restraining order
12     and preliminary injunction against Defendants RX2Live, LLC and RX2Live, Inc. (collectively,
13     “RX2Live”) in the above-referenced action.
14     3M Company
15            4.         3M (then, Minnesota Mining and Manufacturing company) began over 100 years
16     ago as a small-scale mining venture in Northern Minnesota. It has grown into an industry-leading
17     provider of scientific, technical, and marketing innovations throughout the world.
18            5.         3M’s portfolio includes more than 60,000 goods and services, ranging from
19     household and school supplies, to medical devices and equipment. See Exhibit 1 (3M History, 3M
20     Company, available at https://www.3m.com/3M/en_US/company-us/about-3m/history/ (last
21     visited on Apr. 21, 2020).
22     The 3M Brand and Marks
23            6.         3M provides goods and services throughout the world under numerous brands,
24     including well-known brands such as: ACE; POST-IT; SCOTCH; NEXCARE; and more. See
25     Exhibit       2        (3M      Featured       Brands,       3M       Company,        available       at
26     https://www.3m.com/3M/en_US/company-us/our-brands/ (last visited on Apr. 21, 2020).
27            7.         3M’s most famous and widely recognized brand is its eponymous “3M” brand. The
28     3M brand encompasses products and materials for a wide array of medical devices, supplies, and

                                                         -1-
                                                  DECLARATION OF DAVID A. CRIST ISO MOTION FOR A TRO,
                                                                     CASE NO. 1:20-CV-00523-NONE-SAB
     Case 1:20-cv-00523-NONE-SAB Document 14-31 Filed 04/27/20 Page 3 of 6

 1     personal protective equipment (“PPE”), including, for example: stethoscopes; medical tapes;
 2     surgical gowns; blankets; bandages and other wound-care products; and respirators. See Exhibit 3
 3     (3M Medical Products, 3M Company, available at https://www.3m.com/3M/en_US/company-
 4     us/all-3m-products/~/All-3M-Products/Health-
 5     Care/Medical/?N=5002385+8707795+8707798+8711017+3294857497&rt=r3 (last accessed on
 6     Apr. 21, 2020).
 7            8.      3M-branded products are highly visible throughout numerous hospitals, nursing
 8     homes, and other care facilities where patients, care providers, and procurement officers value and
 9     rely on the high quality and integrity associated with the 3M brand.
10            9.      3M employs strict quality-control standards in manufacturing all of its products,
11     including its products used in the fields of healthcare and worker safety. As a result of this
12     commitment to quality, 3M-brand N95 respirators are highly respected and widely used and
13     recommended by medical workers, public-health officials, and throughout the worker safety
14     market.
15            10.     Over the past century, 3M has invested hundreds of millions of dollars in advertising
16     and promoting its 3M-brand products to customers throughout the world (including its 3M-brand
17     N95 respirators) under the standard-character mark “3M” and the 3M design mark             (together,
18     the “3M Marks”). 3M also uses its famous “3M Science. Applied to Life” slogan (the “3M Slogan”)
19     in connection with the promotion of its goods and services..
20            11.     During this period, 3M’s goods and services offered under its 3M Marks, in
21     particular, have been the subject of widespread, unsolicited media coverage and critical acclaim.
22            12.     Products offered by 3M using its 3M Marks have also enjoyed enormous
23     commercial success (including, without limitation, its range of 3M-brand N95 respirators).
24            13.     To strengthen 3M’s common-law rights in and to its famous 3M Marks, 3M has
25     obtained numerous federal trademark registrations, including, without limitation: (i) U.S.
26     Trademark Reg. No. 3,398,329, which covers the standard-character 3M mark in Int. Classes 9 and
27     10 for, inter alia, respirators (the “‘329 Registration”) and (ii) U.S. Trademark Reg. No. 2,793,534,
28

                                                       -2-
                                               DECLARATION OF DAVID A. CRIST ISO MOTION FOR A TRO,
                                                                  CASE NO. 1:20-CV-00523-NONE-SAB
     Case 1:20-cv-00523-NONE-SAB Document 14-31 Filed 04/27/20 Page 4 of 6

 1     which covers the 3M design mark in Int. Classes 1, 5, and 10 for, inter alia, respirators (the “‘534
 2     Registration”).
 3             14.       Attached hereto as Exhibit 4 is a true and correct copy of the ‘329 Registration.
 4             15.       Attached hereto as Exhibit 5 is a true and correct copy of the Notice of
 5     Acknowledgement of 3M’s Declaration of Incontestability of the ‘329 Registration, which was
 6     issued by the United States Patent and Trademark Office (the “PTO”) pursuant to Section 15 of the
 7     Lanham Act, 15 U.S.C. § 1065, on April 2, 2014.
 8             16.       Attached hereto as Exhibit 6 a true and correct copy of the ‘534 Registration.
 9             17.       Attached hereto as Exhibit 7 is a true and correct copy of the Notice of
10     Acknowledgement of 3M’s Declaration of Incontestability of the ‘534 Registration, which was
11     issued by the PTO pursuant to Section 15 of the Lanham Act, 15 U.S.C. § 1065, on December 21,
12     2009.
13             18.       The general consuming public associates the 3M Marks uniquely with 3M and
14     recognizes them as identifying 3M as the exclusive source of goods and services offered under the
15     3M Marks. Additionally, 3M has received public commendation and praise for its contributions to
16     the COVID-19 pandemic response, particularly with respect to its production of 3M-brand N95
17     respirators. Based on the public commendation and praise, and widespread media coverage of 3M-
18     brand N95 respirators during the COVID-19 pandemic, the public is more aware now than ever
19     that 3M manufacturers N95 respirators and other PPE that is essential to protecting healthcare
20     personnel and workers from exposure to airborne particles including viruses like COVID-19.
21     RX2Live’s Misconduct
22             19.       RX2Live is seeking to exploit the 3M brand and prey on unwitting customers and
23     governmental agencies in the midst of the COVID-19 public health emergency.
24             20.       RX2Live is not, and never has been, an authorized distributor, vendor, or
25     representative of 3M’s products. RX2Live also does not have, and has never had, an association
26     or affiliation with 3M.
27     / / /
28

                                                         -3-
                                                 DECLARATION OF DAVID A. CRIST ISO MOTION FOR A TRO,
                                                                    CASE NO. 1:20-CV-00523-NONE-SAB
     Case 1:20-cv-00523-NONE-SAB Document 14-31 Filed 04/27/20 Page 5 of 6

 1     RX2Live’s Misconduct Is Causing Immediate and Irreparable Harm to 3M—Especially in
 2     This District
 3             21.      By falsely holding itself out as a party that is affiliated with or authorized by 3M to
 4     sell 3M-branded respirators, and using 3M’s trademarks to advance this false representation of
 5     affiliation, RX2Live is causing immediate, irreparable, and immeasurable harm to 3M’s brand and
 6     reputation.
 7             22.      RX2Live is price-gouging by offering to sell purported 3M-brand N95 respirators
 8     in California for upwards of 4-5 times their 3M U.S. list price. RX2Live’s price-gouging activity
 9     is particularly harmful to 3M at this unprecedented time. That is because RX2Live’s conduct
10     disrupts the supply of respirators by, among other things, (a) wasting 3M and public resources
11     devoted to identifying fraudulent pricing and inauthentic offers and (b) squandering public and
12     private monies used to pay grossly excessive prices for essential respirators.
13             23.      RX2Live’s conduct is also particularly damaging to 3M brand’s reputation in this
14     District.     When customers and government officials observe price-gouging by third parties,
15     particularly those that hold themselves out as affiliated with or authorized by 3M (as RX2Live is
16     doing), they will inevitably draw the false impression that this behavior reflects pricing changes by
17     3M in response to the COVID-19 pandemic. The false impressions are so strong that in this
18     instance, as in others, public officials are complaining to 3M about the unlawful behavior of parties
19     that have no relationship to 3M. These false impressions are harming 3M’s reputation and it is
20     unknown how long it may take, if ever, to repair that damage, what measures, if any, will work,
21     and how much those measures may cost. Under the circumstances, it is impossible to measure the
22     resulting damage to 3M.
23             24.      There are already widespread reports of counterfeit, inferior-quality respirators
24     being sold at grossly inflated prices. And, despite having not increased the prices it charges for its
25     3M-brand N95 respirators, 3M has already been subject to unfounded public criticism in response
26     to third-party price-gouging.
27             25.      The 3M brand is also irreparably and immeasurably harmed by RX2Live’s conduct
28     in that the purported 3M-branded products that RX2Live is advertising for sale may not exist and/or

                                                         -4-
                                                 DECLARATION OF DAVID A. CRIST ISO MOTION FOR A TRO,
                                                                    CASE NO. 1:20-CV-00523-NONE-SAB
     Case 1:20-cv-00523-NONE-SAB Document 14-31 Filed 04/27/20 Page 6 of 6

 1     are counterfeit. In addition to threatening the credibility of the 3M brand, such conduct results in
 2     a diversion of critical resources, which places lives at risk. These resources include the time spent
 3     by healthcare providers to pursue false/fraudulent leads and the money spent to purchase products
 4     at inflated prices, as buyers are pressured to place large orders swiftly for essential PPE.
 5            26.     I declare under penalty of perjury under the laws of the United States that the
 6     foregoing is true and correct.
 7            Executed this 24th day of April, 2020 at St. Paul, Minnesota.
 8

 9

10                                                    _______________________________________
                                                      David A. Crist
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        -5-
                                                DECLARATION OF DAVID A. CRIST ISO MOTION FOR A TRO,
                                                                   CASE NO. 1:20-CV-00523-NONE-SAB
